I think that the foregoing opinion reaches the correct result, but I am not entirely in accord with some of the inferences which might be derived from the language used therein.
Webber, the receiver herein, was also attorney for the plaintiffs. The mortgage which was foreclosed authorized the appointment of a receiver with "power to enter upon, cultivate and operate" the real estate and "collect the rents, issues and profits thereof during the pendency of such suit and up to the time when the purchaser at foreclosure sale shall be entitled to the possession thereof, and with the usual powers of receivers in such cases." The decree of foreclosure appointed Webber receiver "for such purpose." The district court interpreted the decree as contemplating appointment of Webber as receiver with only a narrow and circumscribed power as contrasted with a general receiver. Such interpretation is in accord with our decision in the case of Price v. Howsen, 197 Iowa 324, 197 N.W. 62. *Page 748 
However, the court determined that the sheriff's deed was issued on April 20, 1932, and held that, as a matter of law, the receivership terminated on that date. This was erroneous. The record now shows that, whereas the sheriff's deed is dated April 20, 1932, it was not signed and acknowledged until May 24, 1933, and was still in the sheriff's office at the time of trial. Also, there were issues of waiver and estoppel upon which the court refused to permit the introduction of evidence. This was also error.
The proceedings so far had have been of a summary character. The appellants have not been accorded an opportunity to have a trial on the merits on all issues presented by the pleadings. The cause should be remanded for such a trial.
BLISS, J., joins in the foregoing special concurrence.